UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                  No. 03-7449



TIMOTHY D. KING-EL,

                                                    Plaintiff - Appellant,

             versus


SARGEANT     KIMBLE;    OFFICER   CARLYLE;   OFFICER
HINSON,

                                                   Defendants - Appellees,

             and


M. POLK, Deputy Warden; R. C. LEE, Warden,

                                                                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-118-5-CT-F)


Submitted:    November 19, 2003                 Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Timothy D. King-El, Appellant Pro Se. James Philip Allen, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Timothy   D.    King-El   appeals    the     district   court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint.             The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000). The magistrate judge recommended that

relief be denied and advised King-El that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   King-El   failed    to   object   to   the   magistrate     judge’s

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          King-El has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED


                                      3